Citation Nr: 0737397	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to September 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In August 2003, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.

When the case was last before the Board in September 2003, it 
was remanded for additional development.


FINDING OF FACT

The veteran's service-connected disability does not preclude 
him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2004 and 
January 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

Analysis

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran is service-connected for rheumatic heart disease, 
which is rated as 60 percent disabling.  Therefore, the 
veteran meets the minimum schedular criteria for a TDIU.

With respect to whether the veteran is unemployable due to 
his service-connected disability, the Board notes that the 
veteran has stated that he has a bachelor's degree in 
mechanical engineering.  He has not been employed full time 
since December 1991, when he was self-employed.  Thereafter, 
he sold his business to his spouse.  Thus, it is clear that 
rheumatic heart disease did not preclude the veteran from 
working as late as 40 years following his discharge from 
service.  

In an April 2001 VA examination report the veteran was 
diagnosed with significant coronary artery disease, status 
post myocardial infarction; a history of rheumatic fever; 
congestive heart failure likely secondary to coronary artery 
disease; and no significant valvular disease.  The examiner 
opined that the veteran's heart failure was unlikely related 
to his history of rheumatic fever.

Further, a July 2004 VA examiner diagnosed rheumatic fever 
and mitral insufficiency by history only, and in the August 
2004 addendum, the examiner explicitly stated that the 
veteran was not unemployable due to his rheumatic heart 
disease.  Instead, the VA examiner opined that the veteran is 
unemployable due to his ischemic cardiomyopathy.  Service 
connection is not in effect for ischemic cardiomyopathy. 

Furthermore, none of the private medical records indicates 
that the veteran's rheumatic heart disease alone renders him 
unemployable.  In this regard, October 2006 medical records 
from the veteran's private physician, Dr. Malkowski, note 
diagnoses of heart failure, ischemic cardiomyopathy, prior 
myocardial infarction, prior bypass surgery, moderate mitral 
regurgitation, moderate aortic regurgitation, and 
hyperlipidemia.  Dr. Malkowski also noted that light chores 
around the house result in significant fatigue and dyspnea, 
requiring the veteran to sit down; however, the veteran has 
not been short of breath at rest.  No diagnosis of rheumatic 
heart disease was made.  Records from Dr. Malkowski dated 
earlier in 2006 note a diagnosis of coronary artery disease, 
and only a remote history of rheumatic fever.  Therefore, 
rheumatic heart disease by itself is not of such severity as 
to render the veteran unemployable.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.

In reaching this decision the Board carefully considered the 
representative's November 2007 argument pertaining to the 
relationship between coronary artery disease and rheumatic 
fever in light of the Board's November 2001 decision.  The 
Board finds that the evidence now available, however, clearly 
preponderates against finding that the appellant's currently 
inactive rheumatic heart disease is alone responsible for his 
inability to work. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to a total rating based on individual 
unemployability due to service connected disability is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


